Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 3 September 2021.  Claims 1-2, 8-9 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 September 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miloushev et al. (US 2007/0078988 A1) in view Skierkowski et al. (US 2009/0112932 A1) and further in view of Wookey (US 2008/0201705 A1).

Claim 1. Miloushev discloses a system comprising: a processor; and a non-transitory computer-readable medium including instructions that are executable by the processor for causing the processor to 
generate a graphical user interface (GUI) for display on a display device, the GUI depicting a topological view of a plurality of software components forming a distributed software application in a distributed computing environment, virtual appliances as basic building blocks for composing distributed applications (P. 0032) a visual method for designing, implementing, troubleshooting and deploying application subsystems and entire distributed applications with a user interface in which the application is drawn by dragging components from a palette onto a canvas, connecting them (P. 0033) the application being represented in a topological view (Figs. 15-21), 
the topological view including a plurality of nodes representing the plurality of software components, each node in the plurality of nodes identifying a software component of the plurality of software components, a virtual appliance is represented by a class and a virtual appliance instance is created to serve different roles within an application and each is configured and interconnected differently from the others (P. 0061) each virtual appliance (building block of a distributed application) is represented by a graphical shape represented by a particular size and color (a node) (P. 0183) a visual design and elements of the assembly editor (editing an ecommerce application) providing a drawing canvas on which appliance instances (nodes), virtual or composite, are configured and assembled into structures (P. 0200) representing a topological graph of the distributed application (Fig. 20),  and 
having a status indicator indicating an operational status of at least … software component, composite virtual appliances are defined that encapsulate structures of interconnected virtual appliances into a boundary which makes it possible to instantiate, configure and control the whole structure as a single virtual appliance that can be further connected to other external virtual appliances (P. 0031) a "main" composite appliance that contains the logical structure of interconnected appliance instances which implements the application functionality (P. 0033) a live view of the application reflecting the state, the load and communication patterns of the application as they develop (P. 0253) See the status messages for each appliance, specifically the warning “HTTP 300 REQ/SEC 600 MS/REQ” (Fig. 21) The appliances are hierarchical with composite appliance structures encapsulated within boundaries, which are equivalent to the claimed “pod”, see Paragraph 0012 of Applicant’s specification, and 
the topological view including at least one link between the plurality of nodes, the at least one link representing at least one relationship among the plurality of software components, the connections within the application structure represent distinct logical interactions between different functions in the application (P. 0253, Fig. 21).

Miloushev does not disclose a status indicator indicating an operational status of at least one container pod that includes the software component, the at least one container pod being distinct from the distributed software application, as disclosed in the claims.  Paragraph 0012 of Applicant’s specification discloses “a pod is a higher level abstraction of a grouping of containerized elements that typically share resources and may be co-located on the same host machine”, paragraph 0035 discloses a plurality of software components form a distributed software application in a distributed environment, and paragraph 0036 discloses one container pod includes a software component in the distributed computing environment.  That is, per Applicant’s specification, it appears that the container pod is “distinct from the distributed software application” as an abstraction, but not as a hardware configuration of the distributed environment or software configuration of the distributed software application.  Miloushev discloses each appliance defines a set of terminals through which it interacts with other virtual appliances and define structures of interconnected appliances (P. 0030) an application may be defined as a set of virtual appliance classes contained in a main composite appliance that contains the logical structure of interconnected appliance instances which implements the application functionality (P. 0033) instantiated as a structure (P. 0063) wherein a composite appliance is defined by a boundary comprising a set of input and output terminals (P. 0152) the composite appliance aggregates the resource budgets of the subordinate appliance instances and produces automatically a minimum and maximum resource budget for each composite appliance and, ultimately, for the application as a whole (P. 0303).  That is, Miloushev discloses that a virtual appliance class may be instantiated in a composite virtual appliance, defined by a boundary, and the resource budget of the subordinate virtual appliances will be aggregated to the composite appliance resource budget, and, furthermore, Miloushev discloses that the state of each virtual appliance of a composite virtual appliance can be viewed; however, Miloushev does not explicitly, or clearly, disclose that the composite virtual appliance is distinct from the distributed software application as an abstraction, or that the state of a composite virtual appliance is provided.  However, in the same field of invention, Skierkowski discloses declarative models can be used to describe the structure and behavior of real-world running (deployable) applications (P. 0048) and may be modified or supplemented to deploy (P. 0053) a distributed application that is implemented as application parts that can be implemented in a separate host environment and connected to other application parts (P. 0062) and a key performance indicator is provided to represent the different health states for the composite application (P. 0106).  The declarative models of Skierkowski are analogous to the composite virtual appliance (the claimed container pod) being distinct from the distributed software application as an abstraction, and, furthermore, the key performance indicator for the health states of the composite application is analogous to the claimed status indicator indicating an operational status of at least one container pod.  Therefore, considering the teachings of Miloushev and Skierkowski, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a status indicator indicating an operational status of at least one container pod that includes the software component, the at least one container pod being distinct from the distributed software application with the teachings of Miloushev using the motivation to provide a more effective and an easier way to dynamically configure a distributed application to produce monitoring events in a manner that assists in monitoring and correcting a specific undesirable application behavior and reduce the consumption of resources (Skierkowski: P. 0010).

Miloushev does not disclose at least one software component in the plurality of software components is runnable in at least two container pods, as disclosed in the claims.  However, Miloushev discloses pools of virtual resources comprise pools of virtual machines (P. 0028) Each node on the network exposes one or more pools of virtual resources for each resource type and the system controller aggregates multiple discrete resource pools, into a single, distributed resource pool creating a single system-wide resource pool for each type of virtual resource and Virtual resources are allocated/created from their respective system pools and carry a system-wide identification which makes it possible to access a given instance of a virtual resource in a uniform fashion independent of where the resource is actually located (P. 0118).  While Miloushev discloses that virtual machines may be allocated or created where they are needed from their respective pools, Miloushev does not explicitly disclose that a virtual machine is allocated to a plurality of virtual appliances.  In the same field of invention, Wookey discloses a software element is a file such as a configuration file or a library file, including a shared library file, wherein a plurality of executable files may have a dependency on a single shared library file (P. 0086, Fig. 6) for an executable file, the executable file dependencies (for example, to a shared library or a configuration file) are determined and a virtual container is launched (P. 0098) the virtual container being a virtualized instance of an OS running with a minimal set of functionality sufficient to execute an executable binary file, which contains the executable along with any known dependencies of the executable (P. 0099) It is clear that a single shared library file may execute in a plurality of executable files, and when an executable file’s dependencies are determined, a virtual container is created for the executable file which contains the executable file and it’s dependencies.  Therefore, considering the teachings of Miloushev, Skierkowski and Wookey, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine at least one software component in the plurality of software components is runnable in at least two container pods with the teachings of Miloushev and Skierkowski with the motivation to provide an efficient method of configuring a scalable distributed application by grouping software resources and the allocating those resources when and where needed.

Claim 4. Miloushev, Skierkowski and Wookey disclose the system of claim 1, and Miloushev further discloses the GUI includes a canvas region depicting a set of software components and a bounded area inside the canvas region defining which software components in the set of software components are part of the distributed software application, wherein a first software component in the set of software components is depicted as internal to the bounded area in the canvas region and constitutes part of the distributed software application, and wherein a second software component in the set of software components is depicted as external to the bounded area in the canvas region and is not part of the distributed software application, composite virtual appliances are defined that encapsulate structures of interconnected virtual appliances into a boundary which makes it possible to instantiate, configure and control the whole structure as a single virtual appliance that can be further connected to other external virtual appliances (P. 0031) a "main" composite appliance that contains the logical structure of interconnected appliance instances which implements the application functionality (P. 0033) a composite appliance comprises a boundary and an interior, the interior of a composite appliance consists of a structure of virtual appliances (P. 0151) displaying a live view of the application design (P. 0253) Even though Fig. 21 does not show the boundaries of composite virtual appliances, the disclosure of Miloushev makes it clear that in the various displays the boundaries are present.

Claim 5. Miloushev, Skierkowski and Wookey disclose the system of claim 4, and Miloushev further discloses the GUI is configured to enable a user to drag-and- drop a node corresponding to a particular software component into the bounded area of the GUI for adding the particular software component to the distributed software application, the application is drawn by dragging components from a palette onto a canvas (P. 0033).

Claim 6. Miloushev, Skierkowski and Wookey disclose the system of claim 1, and Miloushev further discloses the GUI is configured to enable a user to create a link between two nodes of the plurality of nodes for establishing data communication between two software components corresponding to the two nodes in the distributed computing environment, the editor preferably allows output terminals to be connected only to input terminals and input terminals only to output terminals (P. 0205).

Claim 7. Miloushev, Skierkowski and Wookey disclose the system of claim 1, and Miloushev further discloses a node in the plurality of nodes is selectable for opening a panel in the GUI indicating resource consumption associated with a particular software component corresponding to the node, the system further allows the operator to modify dynamically the actual amount of hardware resources committed to each application within the limits prescribed by the application designer (P. 0035) structural and configuration information captured throughout design and development is available to the system at run time (P. 0252), including the set of configuration and other changes affected on a running application (P. 0255), wherein an administrator may implement change management in the distributed application by accessing the complete structure and configuration of the application, including installed images of operating systems, application software, configuration files, network settings, scripts and user data, sufficient to execute the application on any instance of the inventive system (P. 0256, Fig. 21) wherein a user is able to view statistics of a selected virtual appliance (Fig. 21).

Claim(s) 8, 11-14 is/are directed to computer-implemented method claim(s) similar to the system claim(s) of Claim(s) 1, 4-7 and is/are rejected with the same rationale.

Claim 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miloushev et al. (US 2007/0078988 A1) in view Wookey (US 2008/0201705 A1).

Claim 15. Miloushev discloses a non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to:
determine a plurality of software components forming a distributed software application in a distributed computing environment, virtual appliances as basic building blocks for composing distributed applications (P. 0032) a visual method for designing, implementing, troubleshooting and deploying application subsystems and entire distributed applications with a user interface in which the application is drawn by dragging components from a palette onto a canvas, connecting them (P. 0033) the application being represented in a topological view (Figs. 15-21); 
determine statuses of container pods associated with the plurality of software components, composite virtual appliances are defined that encapsulate structures of interconnected virtual appliances into a boundary which makes it possible to instantiate, configure and control the whole structure as a single virtual appliance that can be further connected to other external virtual appliances (P. 0031) a "main" composite appliance that contains the logical structure of interconnected appliance instances which implements the application functionality (P. 0033) a live view of the application reflecting the state, the load and communication patterns of the application as they develop (P. 0253) See the status messages for each appliance, specifically the warning “HTTP 300 REQ/SEC 600 MS/REQ” (Fig. 21) The appliances are hierarchical with composite appliance structures encapsulated within boundaries, which are equivalent to the claimed “pod”, see Paragraph 0012 of Applicant’s specification; and 

generate a graphical user interface (GUI) for display on a display device based on the plurality of software components and statuses, the GUI depicting a topological view of the plurality of software components, virtual appliances as basic building blocks for composing distributed applications (P. 0032) a visual method for designing, implementing, troubleshooting and deploying application subsystems and entire distributed applications with a user interface in which the application is drawn by dragging components from a palette onto a canvas, connecting them (P. 0033) the application being represented in a topological view (Figs. 15-21), 
the topological view including a plurality of nodes representing the plurality of software components, each node in the plurality of nodes identifying a respective software component of the plurality of software components, each virtual appliance (building block of a distributed application) is represented by a graphical shape represented by a particular size and color (a node) (P. 0183) a visual design and elements of the assembly editor (editing an ecommerce application) providing a drawing canvas on which appliance instances (nodes), virtual or composite, are configured and assembled into structures (P. 0200) representing a topological graph of the distributed application (Fig. 20),  and 
having a status indicator indicating a status of at least one container pod that includes the respective software component, composite virtual appliances are defined that encapsulate structures of interconnected virtual appliances into a boundary which makes it possible to instantiate, configure and control the whole structure as a single virtual appliance that can be further connected to other external virtual appliances (P. 0031) a "main" composite appliance that contains the logical structure of interconnected appliance instances which implements the application functionality (P. 0033) a live view of the application reflecting the state, the load and communication patterns of the application as they develop (P. 0253) See the status messages for each appliance, specifically the warning “HTTP 300 REQ/SEC 600 MS/REQ” (Fig. 21) The appliances are hierarchical with composite appliance structures encapsulated within boundaries, which are equivalent to the claimed “pod”, see Paragraph 0012 of Applicant’s specification, and 
the topological view including at least one link between the plurality of nodes, the at least one link representing at least one relationship among the plurality of software components, the connections within the application structure represent distinct logical interactions between different functions in the application (P. 0253, Fig. 21),
wherein the GUI includes a graphical option corresponding to a software component of the plurality of software components, most operations in the editor are preferably implemented so that they can be applied to a single component or to a selected set that contains multiple components, including modifications achieved through property sheets (P. 0176), wherein a list is provided of applications available for editing and provides the ability to select and open for editing or viewing one of these applications (P. 0180).

Miloushev does not disclose the graphical option being selectable by a user to deploy the software component in at least two container pods concurrently, as disclosed in the claims.  However, Miloushev discloses tools are provided to deploy applications (P. 0074) and pools of virtual resources comprise pools of virtual machines (P. 0028) each node on the network exposes one or more pools of virtual resources for each resource type and the system controller aggregates multiple discrete resource pools, into a single, distributed resource pool creating a single system-wide resource pool for each type of virtual resource and Virtual resources are allocated/created from their respective system pools and carry a system-wide identification which makes it possible to access a given instance of a virtual resource in a uniform fashion independent of where the resource is actually located (P. 0118).  While Miloushev discloses that virtual machines may be allocated or created where they are needed from their respective pools, Miloushev does not explicitly disclose that a virtual machine is allocated to a plurality of virtual appliances.  In the same field of invention, Wookey discloses a software element is a file such as a configuration file or a library file, including a shared library file, wherein a plurality of executable files may have a dependency on a single shared library file (P. 0086, Fig. 6) for an executable file, the executable file dependencies (for example, to a shared library or a configuration file) are determined and a virtual container is launched (P. 0098) the virtual container being a virtualized instance of an OS running with a minimal set of functionality sufficient to execute an executable binary file, which contains the executable along with any known dependencies of the executable (P. 0099) It is clear that a single shared library file may execute in a plurality of executable files, and when an executable file’s dependencies are determined, a virtual container is created for the executable file which contains the executable file and it’s dependencies.  Therefore, considering the teachings of Miloushev and Wookey, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the graphical option being selectable by a user to deploy the software component in at least two container pods concurrently with the teachings of Miloushev with the motivation to provide an efficient method of configuring a scalable distributed application by grouping software resources and the allocating those resources when and where needed.

Claim 18. Miloushev and Wookey disclose the non-transitory computer-readable medium of claim 15, and Miloushev further discloses program code that is executable by the processor for causing the processor to: detect a drag-and-drop operation involving a node associated with a particular software component being dropped into a bounded area of the GUI defining which software components are part of the distributed software application; and in response to detecting the drag-and-drop operation, communicate with the distributed computing environment for adding the particular software component to the distributed software application, the application is drawn by dragging components from a palette onto a canvas (P. 0033).

Claim 19. Miloushev and Wookey disclose the non-transitory computer-readable medium of claim 15, and Miloushev further discloses program code that is executable by the processor for causing the processor to: detect a user input for creating a link between two nodes of the plurality of nodes; and in response to detecting the user input, communicate with the distributed computing environment for establishing data communication between two software components corresponding to the two nodes in the distributed computing environment, the editor preferably allows output terminals to be connected only to input terminals and input terminals only to output terminals (P. 0205).

Claim 20. Miloushev and Wookey disclose the non-transitory computer-readable medium of claim 15, and Miloushev further discloses program code that is executable by the processor for causing the processor to: detect a user interaction with a node of the plurality of nodes; and in response to detecting the user interaction: determine resource consumption associated with a particular software component corresponding to the node by communicating with the distributed computing environment; and display a panel in the GUI indicating the resource consumption associated with the particular software component, the system further allows the operator to modify dynamically the actual amount of hardware resources committed to each application within the limits prescribed by the application designer (P. 0035) structural and configuration information captured throughout design and development is available to the system at run time (P. 0252), including the set of configuration and other changes affected on a running application (P. 0255), wherein an administrator may implement change management in the distributed application by accessing the complete structure and configuration of the application, including installed images of operating systems, application software, configuration files, network settings, scripts and user data, sufficient to execute the application on any instance of the inventive system (P. 0256, Fig. 21) wherein a user is able to view statistics of a selected virtual appliance (Fig. 21).

Claim(s) 2, 3, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miloushev et al. (US 2007/0078988 A1) in view in view Skierkowski et al. (US 2009/0112932 A1) and Wookey (US 2008/0201705 A1) and further in view of Govil (US 2005/0132026 A1).

Claim 2. Miloushev, Skierkowski and Wookey disclose the system of claim 1, but do not disclose a node of the plurality of nodes includes a corresponding status indicator that is segmented into at least two colored regions indicating at least two statuses of at least two container pods that contain the software component represented by the node, as disclosed in the claims.  However, in the same field of invention, Govil discloses a node in a topological diagram (P. 0022) is linked to a plurality of other nodes, wherein link icons are represented in a GUI in the form of lines, each link icon having a color indicating the link status of the physical network segment it represents (P. 0023) While Miloushev does not disclose that a status indicator is segmented into at least two colored regions, Govil does disclose multiple link icons connected to a single node wherein each status of the connection of a link icon is indicated by a specific color.  Therefore, considering the teachings of Miloushev, Skierkowski, Wookey and Govil, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a node of the plurality of nodes includes a corresponding status indicator that is segmented into at least two colored regions indicating at least two statuses of at least two container pods that contain the software component represented by the node with the teachings of Miloushev, Skierkowski and Wookey with the motivation to allow a user of Miloushev to more easily and intuitively perceive the states of the connections in the diagram of the distributed application.

Claim 3. Miloushev, Skierkowski and Wookey discloses the system of claim 1, and Miloushev further discloses the GUI includes a tool positioned adjacent to a node of the plurality of nodes, the tool including 
(i) a first tool that is selectable for accessing build logs associated with a particular software component corresponding to the node, structural and configuration information captured throughout design and development is available to the system at run time (P. 0252), including the set of configuration and other changes affected on a running application (P. 0255), wherein an administrator may implement change management in the distributed application by accessing the complete structure and configuration of the application, including installed images of operating systems, application software, configuration files, network settings, scripts and user data, sufficient to execute the application on any instance of the inventive system (P. 0256, Fig. 21) It is clear that change management is provided through the interface of Fig. 21, 
(ii) a second tool that is selectable for accessing a website hosting program code for the particular software component, a virtual appliance includes data specific to a given web site, for example, HTML files, images and JavaScripts (P. 0144, 0145) the user is able to formulate and execute corrective actions directly in the terms of the application (P. 0254), 
(iii) a third tool that is selectable for accessing a public endpoint for the particular software component, a virtual appliance includes terminals (P. 0129) that serve as connection endpoints for logical interactions between appliance instances (P. 0139) a virtual appliance includes data specific to a given web site, for example, HTML files, images and JavaScripts (P. 0144, 0145) wherein terminals of virtual appliances are selectable in a live view of the application (P. 0253, Fig. 21), and 
(iv) a fourth tool that is selectable for accessing alert information associated with the particular software component, the status messages for an appliance, specifically the warning “HTTP 300 REQ/SEC 600 MS/REQ”, is clearly displayed (Fig. 21).

However, Miloushev does not disclose tool icons, as disclosed in the claims.  Miloushev discloses all of the claimed functionality, and Miloushev further discloses menus with selectable icons and menu options, but Miloushev does not disclose the exact claimed icons.  In the same field of invention, Govil discloses a network management system icon representing an actual network management system that is present in a network (P. 0021).  Therefore, considering the teachings of Miloushev, Skierkowski, Wookey and Govil, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine tool icons with the teachings of Miloushev, Skierkowski and Wookey with the motivation to provide an intuitive network management system interface to be implemented in the live view of Miloushev to provide easy access to the functionality disclosed in Miloushev.

Claim(s) 9, 10 is/are directed to computer-implemented method claim(s) similar to the system claim(s) of Claim(s) 2, 3 and is/are rejected with the same rationale.

Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miloushev et al. (US 2007/0078988 A1) in view in view Wookey (US 2008/0201705 A1) and further in view of Govil (US 2005/0132026 A1).

Claim 16. Miloushev and Wookey disclose the non-transitory computer-readable medium of claim 15, but do not disclose program code that is executable by the processor for causing the processor to: determine at least two statuses of the at least two container pods that contain the software component, the software component being represented by a node of the plurality of nodes; and generate the status indicator corresponding to the node in the GUI based on the at least two statuses, the status indicator being segmented into at least two regions indicating the at least two statuses of the at least two container pods, as disclosed in the claims.  However, in the same field of invention, Govil discloses a node in a topological diagram (P. 0022) is linked to a plurality of other nodes, wherein link icons are represented in a GUI in the form of lines, each link icon having a color indicating the link status of the physical network segment it represents (P. 0023) While Miloushev does not disclose that a status indicator is segmented into at least two colored regions, Govil does disclose multiple link icons connected to a single node wherein each status of the connection of a link icon is indicated by a specific color.  Therefore, considering the teachings of Miloushev, Wookey and Govil, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine program code that is executable by the processor for causing the processor to: determine at least two statuses of the at least two container pods that contain the software component, the software component being represented by a node of the plurality of nodes; and generate the status indicator corresponding to the node in the GUI based on the at least two statuses, the status indicator being segmented into at least two regions indicating the at least two statuses of the at least two container pods with the teachings of Miloushev and Wookey with the motivation to more easily and intuitively perceive the states of the connections in the diagram of the distributed application.

Claim 17. Miloushev and Wookey disclose the non-transitory computer-readable medium of claim 15, and Miloushev further discloses the GUI includes a tool positioned adjacent to a node of the plurality of nodes, the tool including 
(i) detect a first selection of a first tool icon among a plurality of tool icons positioned adjacent to a node of the plurality of nodes, structural and configuration information captured throughout design and development is available to the system at run time (P. 0252), including the set of configuration and other changes affected on a running application (P. 0255), wherein an administrator may implement change management in the distributed application by accessing the complete structure and configuration of the application, including installed images of operating systems, application software, configuration files, network settings, scripts and user data, sufficient to execute the application on any instance of the inventive system (P. 0256, Fig. 21) It is clear that change management is provided through the interface of Fig. 21, 
(ii) detect a second selection of a second tool icon among the plurality of tool icons; in response to detecting the second selection of the second tool icon, access a website hosting program code for the particular software component, a virtual appliance includes data specific to a given web site, for example, HTML files, images and JavaScripts (P. 0144, 0145) the user is able to formulate and execute corrective actions directly in the terms of the application (P. 0254), 
(iii) in response to detecting the third selection of the third tool icon, access a public endpoint for the particular software component, a virtual appliance includes terminals (P. 0129) that serve as connection endpoints for logical interactions between appliance instances (P. 0139) a virtual appliance includes data specific to a given web site, for example, HTML files, images and JavaScripts (P. 0144, 0145) wherein terminals of virtual appliances are selectable in a live view of the application (P. 0253, Fig. 21), and 
(iv) detect a fourth selection of a fourth tool icon among the plurality of tool icons; and in response to detecting the fourth selection of the fourth tool icon, output alert information associated with the particular software component, the status messages for an appliance, specifically the warning “HTTP 300 REQ/SEC 600 MS/REQ”, is clearly displayed (Fig. 21).

However, Miloushev does not disclose tool icons, as disclosed in the claims.  Miloushev discloses all of the claimed functionality, and Miloushev further discloses menus with selectable icons and menu options, but Miloushev does not disclose the exact claimed icons.  In the same field of invention, Govil discloses a network management system icon representing an actual network management system that is present in a network (P. 0021).  Therefore, considering the teachings of Miloushev, Wookey and Govil, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine tool icons with the teachings of Miloushev and Wookey with the motivation to provide an intuitive network management system interface to be implemented in the live view of Miloushev to provide easy access to the functionality disclosed in Miloushev.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
As best understood by Applicant, the Advisory Action equated the claimed "container pod" to the entire distributed application shown in FIGS. 20-21 of Miloushev. Advisory Action, p. 2. ("The examiner has used the distributed applications shown in Figs. 20 and 21 to read on the claimed container pod . . ."). This interpretation is different from the interpretation previously presented in the Final Office Action, in which the composite virtual appliances of Miloushev were equated to the claimed "container pod." See, e.g., Office Action, pgs. 4-5. Under this new Page 9 of 11 
interpretation, both the claimed "distributed software application" and the claimed "container pod" are seemingly equated to the same thing - the entire distributed application of Miloushev. This is improper because a container pod is not an entire distributed application.

Even though the independent claims are patentable over the cited references for at least the above reason, Applicant has amended the independent claims 1 and 13 to further emphasize the difference between the container pod and the distributed software application. Claims 1 and 13 now recite that the "at least one container pod [is] distinct from the distributed software application." This obviates the Advisory Action's interpretation in which the claimed "distributed software application" and the claimed "container pod" were both equated to the same thing - the entire distributed application of Miloushev. So, claims 1 and 8 are patentable over the cited references. 

The examiner has combined new prior art reference Skierkowski with Miloushev for the amended limitations.  Paragraph 0012 of Applicant’s specification discloses “a pod is a higher level abstraction of a grouping of containerized elements that typically share resources and may be co-located on the same host machine”, paragraph 0035 discloses a plurality of software components form a distributed software application in a distributed environment, and paragraph 0036 discloses one container pod includes a software component in the distributed computing environment.  That is, per Applicant’s specification, it appears that the container pod is “distinct from the distributed software application” as an abstraction, but not as a hardware configuration of the distributed environment or software configuration of the distributed software application.  Miloushev discloses each appliance defines a set of terminals through which it interacts with other virtual appliances and define structures of interconnected appliances.  An application may be defined as a set of virtual appliance classes contained in a main composite appliance that contains the logical structure of interconnected appliance instances which implements the application functionality instantiated as a structure, wherein a composite appliance is defined by a boundary comprising a set of input and output terminals.  The composite appliance aggregates the resource budgets of the subordinate appliance instances and produces automatically a minimum and maximum resource budget for each composite appliance and, ultimately, for the application as a whole.  That is, Miloushev discloses that a virtual appliance class may be instantiated in a composite virtual appliance, defined by a boundary, and the resource budget of the subordinate virtual appliances will be aggregated to the composite appliance resource budget.  Furthermore, Miloushev discloses that the state of each virtual appliance of a composite virtual appliance can be viewed.  However, Miloushev does not explicitly, or clearly, disclose that the composite virtual appliance is distinct from the distributed software application as an abstraction, or that the state of a composite virtual appliance is provided.  Skierkowski discloses declarative models can be used to describe the structure and behavior of real-world running (deployable) applications, and may be modified or supplemented to deploy a distributed application that is implemented as application parts that can be implemented in a separate host environment and connected to other application parts.  A key performance indicator is provided to represent the different health states for the composite application.  The declarative models of Skierkowski are analogous to the composite virtual appliance (the claimed container pod) being distinct from the distributed software application as an abstraction/  Furthermore, the key performance indicator for the health states of the composite application is analogous to the claimed status indicator indicating an operational status of at least one container pod.

Applicant's arguments filed 3 September 2021 have been fully considered but they are not persuasive.
The applicant arges:

Independent claim 15 has also patentable over the cited references for at least the same reasons as set forth in the last response (filed on July 21, 2021). For example, claim 15 recites that "the GUI includes a graphical option corresponding to a software component of the plurality of software components, the graphical option being selectable by a user to deploy the software component in at least two container pods concurrently." The cited references lack any such graphical option, particularly in light of the fact that the Advisory Action equated a "container pod" to an entire distributed application in Miloushev. Advisory Action, p. 2. Therefore, claim 15 is patentable over the cited references. 

Miloushev discloses the GUI includes a graphical option corresponding to a software component of the plurality of software components, “most operations in the editor are preferably implemented so that they can be applied to a single component or to a selected set that contains multiple components, including modifications achieved through property sheets, wherein a list is provided of applications available for editing and provides the ability to select and open for editing or viewing one of these applications”.

Miloushev does not disclose the graphical option being selectable by a user to deploy the software component in at least two container pods concurrently, as disclosed in the claims.  However, Miloushev discloses tools are provided to deploy applications.  Pools of virtual resources comprise pools of virtual machines.  Each node on the network exposes one or more pools of virtual resources for each resource type and the system controller aggregates multiple discrete resource pools, into a single, distributed resource pool creating a single system-wide resource pool for each type of virtual resource and Virtual resources are allocated/created from their respective system pools and carry a system-wide identification which makes it possible to access a given instance of a virtual resource in a uniform fashion independent of where the resource is actually located.  While Miloushev discloses that virtual machines may be allocated or created where they are needed from their respective pools, Miloushev does not explicitly disclose that a virtual machine is allocated to a plurality of virtual appliances.  Wookey discloses a software element is a file such as a configuration file or a library file, including a shared library file, wherein a plurality of executable files may have a dependency on a single shared library file.  For an executable file, the executable file dependencies (for example, to a shared library or a configuration file) are determined and a virtual container is launched, the virtual container being a virtualized instance of an OS running with a minimal set of functionality sufficient to execute an executable binary file, which contains the executable along with any known dependencies of the executable.  It is clear that a single shared library file may execute in a plurality of executable files, and when an executable file’s dependencies are determined, a virtual container is created for the executable file which contains the executable file and it’s dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        5/20/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177